DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of  a computer-based method for partitioning software for an embedded system with a memory protection unit (MPU), comprising: converting object code within a plurality of object files to intermediate code; generating a call graph based on the intermediate code, the call graph including a plurality of nodes and a plurality of directed edges, each node representing a function in the intermediate code, each directed edge connecting a source node to a terminal node to represent a source function calling a terminal function, each node having a weight, and each directed edge having a weight; transforming the call graph into a directed flow graph including updating the node weights and updating the directed edge weights; partitioning the directed flow graph into a target number of MPU memory regions, including assigning each element of the object code to one of the MPU memory regions; relocating each element of the object code to a new object file that corresponds to the assigned MPU memory region; and creating an MPU configuration object file that includes one or more configuration parameters for each MPU memory region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. [US 2021/0209008]; Unit Testing Method Based on Automatic Generation of Path Coverage Test Cases.  Discloses establishing a control flow graph (CFG) corresponding to the source code, which comprises a control node, an ordinary node and a terminal node, converting the source code into an executable intermediate code, and inserting an executable code into the control node. [par. 0009 and Claim 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133